DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-56, 58-64, 66-69, and 71-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US Pub. No. 2015/0054148).
Regarding claim 51, in FIG. 1, Jang discloses a substrate (210, paragraph [0053]), comprising: a heat transfer portion (320/330, paragraphs [0055] and [0059]) that facilitates heat transfer through a thickness of the substrate; and an electronic component portion (portion of 210 to the left and right of 320) at least partially about the heat transfer portion that facilitates electrical communication.

Regarding claim 53, in FIG. 1, Jang discloses that the electronic component portion comprises at least two electronic component portions (unlabeled pads/traces in 210 connected to wires W) disposed on opposite sides of the heat transfer portion.
Regarding claim 54, in FIG. 1, Jang discloses that the electronic component portion (unlabeled pads/traces in 210 connected to wires W) comprises an electrical trace to facilitate electrical communication.
Regarding claim 55, in FIG. 1, Jang discloses that the heat transfer portion comprises a metal material (e.g. copper, paragraph [0055]).
Regarding claim 56, in FIG. 1, Jang discloses that a top side (330) of the heat transfer portion is exposed
Regarding claim 58, in FIG. 1, Jang discloses a solder ball (150, paragraph [0053]) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with an electronic component.
Regarding claim 59, in FIG. 1, Jang discloses a substrate (210, paragraph [0053]), comprising: a heat transfer portion (320/330, paragraphs [0055] and [0059]) that facilitates heat transfer through a thickness of the substrate; and an 
Regarding claim 60, in FIG. 1, Jang discloses that a thermal conductivity of the heat transfer portion is greater than a thermal conductivity of at least one of the electronic component portion and the electronic component (shown by the arrows in FIG. 1; also paragraphs [0055] and [0058]).
Regarding claim 61, in FIG. 1, Jang discloses the electronic component comprises at least two electronic components disposed on opposite sides of the heat transfer portion.
Regarding claim 62, in FIG. 1, Jang discloses the electronic component portion (unlabeled pads/traces in 210 connected to wires W) comprises an electrical trace to facilitate electrical communication.
Regarding claim 63, in FIG. 1, Jang discloses that the heat transfer portion comprises a metal material (e.g. copper, paragraph [0055]).
Regarding claim 64, in FIG. 1, Jang discloses that a top side (330) of the heat transfer portion is exposed.
Regarding claim 66, in FIG. 1, Jang discloses a solder ball (150, paragraph [0053]) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with an electronic component.

Regarding claim 68, in FIG. 1, Jang discloses a mold compound (230, paragraph [0057]) encapsulating the electronic component.
Regarding claim 69, in FIG. 1, Jang discloses a method for facilitating heat transfer from a heat source (120, paragraph [0056]), comprising: providing a substrate (210) having a heat transfer portion (320/330) that facilitates heat transfer through a thickness of the substrate, and an electronic component portion (portion of 210 on the left and right of 320) at least partially about the heat transfer portion that facilitates electrical communication; and facilitating thermal coupling (via 310T, paragraph [0056]) of the heat transfer portion with a heat source.
Regarding claim 71, in FIG. 1, Jang discloses a solder ball (150, paragraph [0053]) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with a second electronic component (unlabeled pads/traces in 110).
Regarding claim 72, in FIG. 1, Jang discloses providing an electronic component (211/223, paragraph [0057]) operably coupled to the electronic component portion.
Claims 51, 57, 59, 65, 69, and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub. No. 2013/0093073).

Regarding claim 57, in FIG. 7, Chen discloses a solder ball (e.g. solder bump, paragraph [0024]; also, solder between 202 and pad 304 can be interpreted as a solder ball) coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with a heat source (202).
Regarding claim 59, in FIG. 7, Chen discloses a substrate (300, paragraph [0024]), comprising: a heat transfer portion (300d/304, paragraphs [0024]) that facilitates heat transfer through a thickness (at least a thickness of the portion of 300 from 300c to the bottom of 300) of the substrate; and an electronic component portion (portion of 300 to the left and right of 300d) at least partially about the heat transfer portion that facilitates electrical communication; and an electronic component (102, paragraph [0025]) operably coupled to the electronic component portion.
Regarding claim 65, in FIG. 7, Chen discloses a solder ball (e.g. solder bump, paragraph [0024]; also, solder between 202 and pad 304 can be interpreted as a solder ball) coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with a heat source (202).

Regarding claim 70, in FIG. 7, Chen discloses a solder ball (e.g. solder bump, paragraph [0024]; also, solder between 202 and pad 304 can be interpreted as a solder ball) coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with a heat source (202).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896